If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


5 STAR COMFORT CARE, LLC,                                             UNPUBLISHED
                                                                      May 19, 2022
               Plaintiff-Appellant,

v                                                                     No. 356786
                                                                      Washtenaw Circuit Court
GEICO INDEMNITY COMPANY,                                              LC No. 19-001281-NF

               Defendant-Appellee.


Before: MURRAY, P.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        In this first-party action under the no-fault act, MCL 500.3101 et seq., plaintiff, 5 Star
Comfort Care, LLC, appeals as of right the trial court’s order granting partial summary disposition
in favor of defendant, Geico Indemnity Company. Because summary disposition was warranted,
we affirm.

                                         I. BASIC FACTS

         In 2018, Shakeim Higgins was injured in a motor vehicle crash. His treating physician
prescribed him in-home attendant care services. He contacted 5 Star, a self-described “attendant
care company.” 5 Star hired Higgins’s girlfriend as an independent contractor to provide attendant
care to Higgins. Higgins’s girlfriend was provided with one-time training on how to fill out forms
to document the care she provided. She also may have received one-time training on how to care
for the injury to Higgins’s leg. 5 Star paid her at a rate of $10 per hour. Higgins assigned his right
to payment for personal injury protection (PIP) benefits to 5 Star. In the assignment, he certified
that he had “incurred charges for services provided by” 5 Star. He later “re-certified” his
assignment of rights. Although 5 Star only paid Higgins’s girlfriend $10 per hour for the services
she rendered, it billed Geico $39.99 per hour.

        Relevant to the issue raised on appeal, 5 Star billed Geico a total of $94,696.32, but Geico
only partially paid the bill. Thereafter, in November 2019, 5 Star filed a complaint for unpaid PIP
benefits. In November 2020, after discovery, Geico moved for partial summary disposition under
MCR 2.116(C)(10), arguing that the only expense “incurred” under MCL 500.3107(1)(a) was the



                                                 -1-
$10 per hour charge attributable to Higgins’s girlfriend. After oral argument, the trial court entered
an order dismissing the case. This appeal follows.

                                  II. SUMMARY DISPOSITION

                                  A. STANDARD OF REVIEW

        5 Star argues that the trial court erred by concluding the charges in excess of the $10 paid
to Higgins’s girlfriend were not charges incurred under MCL 500.3107(1)(a). We review de novo
a trial court’s decision on a motion for summary disposition. Barnard Mfg Co, Inc v Gates
Performance Engineering, Inc, 285 Mich App 362, 369; 775 NW2d 618 (2009). Summary
disposition under MCR 2.116(C)(10) is warranted if “there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” Zaher v Miotke,
300 Mich App 132, 139; 832 NW2d 266 (2013) (quotations marks and citations omitted). “In
reviewing a motion under MCR 2.116(C)(10), this Court considers the pleadings, admissions,
affidavits, and other relevant documentary evidence of record in the light most favorable to the
nonmoving party to determine whether any genuine issue of material fact exists to warrant a trial.”
Id. (quotation marks and citation omitted). “A genuine issue of material fact exists when the
record, giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon
which reasonable minds might differ.” Id. at 139-140 (quotation marks and citation omitted).

                                          B. ANALYSIS

        A PIP insurance “provider is liable under the no-fault act ‘to pay benefits for accidental
bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a
motor vehicle, subject to the provisions of this chapter.’ ” Douglas v Allstate Ins Co, 492 Mich
241, 257; 821 NW2d 472 (2012), quoting MCL 500.3105(1).1 Relevant to this case, PIP benefits
payable are those for “[a]llowable expenses consisting of reasonable charges incurred for
reasonably necessary products, services and accommodations for an injured person’s care,
recovery, or rehabilitation.” MCL 500.3107(1)(a). An expense is an “allowable expense” for
purposes of obtaining PIP benefits if (1) the expense is “for an injured person’s care, recovery, or
rehabilitation,” (2) the expense is “reasonably necessary,” (3) the expense is a charge incurred, and
(4) the charge incurred is reasonable. Douglas, 492 Mich at 259.

        In its motion for summary disposition, Geico asserted that the changes in excess of the $10
per hour paid to Higgins’s girlfriend were not charges “incurred” under MCL 500.3107(1)(a). As
explained by our Supreme Court, to “incur” means to “become liable or subject to, especially
because of one’s own actions.” Douglas, 492 Mich at 267 (quotation marks, citation, and alteration
omitted). In turn, a “charge” is a “pecuniary burden, cost or a price required or demanded for
service rendered or good supplied.” Id. (quotation marks, citation, and alteration omitted). “[T]he


1
  Although our Legislature substantially amended the no-fault act, see 2019 PA 21, effective June
11, 2019, this case “was commenced before the amendment and, therefore, is controlled by the
former provisions of the no-fault act.” See George v Allstate Ins Co, 329 Mich App 448, 451 n 3;
942 NW2d 628 (2019). All references to the no-fault act are to the version in effect at the time
this action was commenced.


                                                 -2-
statutory requirement that ‘charges’ be ‘incurred’ requires some degree of liability that exists as a
result of the insured’s actually having received the underlying goods or services.” Id. “The fact
that charges have been incurred can be shown by various means, including a contract for products
and services or a paid bill.” Id. at 268 (quotation marks and citation omitted).

       Here, 5 Star purports to be able to show that the charge of $39.99 per hour was incurred by
Higgins by directing this Court to Higgins’s assignment of rights. The assignment of rights
provides:

        [Higgins] hereby certifies that [he] has incurred charges for services provided by [5
        Star] for which the rights, privileges and remedies for payment are hereby assigned.

5 Start interprets this language as a contractual agreement by Higgins to pay for attendant-care
services provided by 5 Star at the rate of $39.99 per hour. Yet, the assignment of rights is not a
contract for attendant-care services. Instead, it is a mere certification that Higgins incurred some
unspecified charges for some unidentified services provided by 5 Star. Nothing in the language in
the assignment requires Higgins to do anything—such as pay 5 Star for attendant-care services at
the rate of $39.99 per hour—nor is there language requiring 5 Star to do anything, such as provide
attendant-care services. Instead, plainly read, the assignment of rights is a contract between
Higgins and 5 Star in which Higgins has assigned his right to PIP benefits to 5 Star in exchange
for 5 Star handling the collection of the benefits due to him under the no-fault act. It is not a
contract for the provision of services.

        As a result, viewing the lower court record in the light most favorable to 5 Star, it is
apparent that a contract existed for 5 Star’s provision of attendant-care services to Higgins.
However, 5 Star did not present evidence that, under the language of that contract, Higgins
incurred, i.e., was liable, to it for a $39.99 per hour charge. Instead, it relied only on the assignment
of rights, which, as explained above, does not support a finding that Higgins is liable to 5 Star for
the $39.99 per hour attendant-care charge that 5 Star billed to Geico. A certification that a charge
exists is not the equivalent of a contract to be liable for that charge. By not presenting such
evidence, 5 Star left unrebutted Geico’s evidence that only a $10 per hour charge was incurred.
Summary disposition was, therefore, warranted under MCR 2.116(C)(10).

        Affirmed. Geico may tax costs as the prevailing party. MCR 7.219(A).

                                                                /s/ Christopher M. Murray
                                                                /s/ David H. Sawyer
                                                                /s/ Michael J. Kelly




                                                  -3-